Citation Nr: 0300603	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  97-30 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for thyroid cancer, 
status post thyroidectomy, claimed as due to exposure to 
ionizing radiation.  

(The issues of entitlement to assignment of a compensable 
ratings for a right and left knee strains will be the 
subject of a later decision.)  



REPRESENTATION

Veteran represented by:	Neal A. Connors, Attorney at 
Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
October 1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection 
and assigned zero percent ratings for the veteran's right 
knee strain and left knee strain, effective from July 15, 
1996. The veteran appealed the assignment of compensable 
ratings. By that same rating decision, service connection 
was denied for thyroid cancer, status post thyroidectomy, 
claimed as due to exposure to ionizing radiation.

In a July 1998 decision, the Board denied entitlement to 
increased (compensable) evaluations for the service-
connected right knee strain and left knee strain and 
service connection was also denied for thyroid cancer, 
status post thyroidectomy, claimed as due to exposure to 
ionizing radiation.  The veteran appealed these decisions 
to the United States Court of Appeals for Veterans Claims 
(hereinafter "Court").  In an April 2000 Memorandum 
Decision, the Court vacated the Board's July 1998 decision 
with respect to the increased evaluation claims for right 
knee strain and left knee strain and the claim for service 
connection for thyroid cancer.  These claims were 
accordingly remanded to the Board for further evidentiary 
development, readjudication, and disposition in accordance 
with the terms of Court's memorandum decision.  

In December 2000 the Board remanded the veteran's claims 
to the RO in accordance with the Court's decision.  The 
Court in Stegall v. West, 11 Vet. App. 268 (1998) held 
that a remand by the Board confers on the veteran as a 
matter of law, the right to compliance with the remand 
orders.  It imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  In compliance 
with the Board's remand instructions, the RO requested and 
received an opinion in accordance with 38 C.F.R. § 3.311 
(2002) from the Under Secretary for Benefits as to the 
veteran's claim for service connection for residuals of a 
thyroidectomy due to exposure to radiation in service.  In 
March 2001 the RO wrote the veteran a letter and furnished 
copies of her AF Form 1527 as specified in paragraph two 
of the remand.  The veteran was afforded a VA orthopedic 
examination in May 2001.  The RO readjudicated the 
veteran's claims and issued a supplemental statement of 
the case to the veteran and her attorney in October 2002.  
The development ordered in the remand has been completed 
to the extent possible and the claims have been returned 
for further appellate review.  

The Board is undertaking additional development on 
assignment of compensable ratings for a right and left 
knee strains pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1. The veteran had occupational exposure to ionizing 
radiation in service.  

2. Thyroid cancer is not demonstrated to have been 
causally related to her exposure to ionizing radiation in 
service.  


CONCLUSION OF LAW

Thyroid cancer was not incurred in or aggravated by 
service, including as the result of exposure to ionizing 
radiation while on active duty, nor may it be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters.  During the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) became 
effective.  This liberalizing legislation is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and 
assist provisions have been met by the statement and 
supplemental statements of the case and letters issued by 
the RO.  The RO considered all of the relevant evidence 
and applicable law and regulations.  

Through the rating decision that is the subject of this 
appeal, statement and supplemental statements of the case, 
various letters sent by the RO, and a Board remand, the 
veteran was kept apprised of what she must show to prevail 
in her claim, and generally informed as to what 
information and evidence she was responsible for, and what 
evidence VA must secure.  In March 2001 the RO sent the 
veteran a letter explaining the provisions of the VCAA.  
The letter specifically explained what evidence was 
necessary to establish service connection.  As ordered by 
the Court, the RO provided the veteran with a copy of her 
AF Form 1527 and told her to submit opinions from any or 
all of the three physicians she had referred to in 
previous statements or from any other physician of her 
choice.  In May 2001 the RO informed the veteran an 
examination was being scheduled for her.  A June 2001 
letter from the RO to the veteran informed her that her 
claim was being referred to the Under Secretary for 
Benefits for an opinion as to the any relationship between 
her thyroid cancer and service.  The RO issued a 
supplemental statement of the case to the veteran and her 
attorney in October 2002.  Therefore, there is no further 
duty to notify.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. 
§ 3.159.  

Factual Background.  In August 1989, the veteran sought 
treatment for a mass on her neck.  After initial 
evaluation and biopsy, a lobectomy was performed in 
September 1989.  Hurthle cell carcinoma was diagnosed.  
Thereafter, the veteran underwent complete thyroidectomy.  
The veteran contends that her in-service radiation 
exposure, or the combination of in-service and post-
service radiation exposure, caused the thyroid cancer. 

The veteran had active service from November 1975 to 
October 1981.  The service medical records show no thyroid 
disorder, including carcinoma.  The veteran's service 
personnel and medical records disclose that her military 
occupational specialty (MOS) was as a non-destructive 
inspection specialist.  This MOS involved some exposure to 
ionizing radiation.  The evidence further reflects that, 
after service discharge in October 1981, the veteran 
continued similar duties as a civilian. 

A record of occupational exposure dated in May 1983 
reflects that, from April 1, 1976, through February 28, 
1983, excluding November and December 1982 and January 
1983, the veteran was exposed to a total radiation dose of 
0.248 rem (roentgen equivalent units).  The May 1983 
report reflects that 0.211 rem of this exposure is 
attributable to the period prior to service discharge and 
0.037 rem of exposure is documented while she was a 
civilian employee of a military facility.  The May 1983 
report also reflects additional exposure to 0.070 rem of 
ionizing radiation during civilian employment from October 
28, 1982, through January 31, 1983.  Thus, the May 1983 
report reflects exposure to 0.211 of ionizing radiation in 
service and to 0.107 rem post-service, for a total 
exposure of 0.318 rem. 

After receiving the May 1983 report, the RO requested 
information about the veteran's exposure to ionizing 
radiation from the National Personnel Records Center and 
from Brooks Air Force Base (Brooks). Brooks provided a 
record of occupational exposure to ionizing radiation, 
dated in May 1997, reflecting exposure from July 1, 1976, 
to September 30, 1983.  The March 1997 report reflects a 
total deep dose whole body equivalent exposure of 0.297 
rem of beta, gamma, and X- ray photons, of which 0.086 rem 
was during the period of civilian employment, with 0.211 
rem of exposure during the period attributable to service.  
The report also reflects 0.841 rem of skin exposure 
shallow dose equivalents, with 0.211 rem of such exposure 
prior to service discharge and 0.630 post-service.  

In response to a request from the Under Secretary of 
Benefits for an opinion from the Under Secretary of 
Health, the VA Chief Public Health and Environmental 
Hazards Officer provided an April 1997 opinion.  This 
opinion reflects that, if the veteran's exposure was less 
than 4.53 rads (radiation absorbed dose) at age 23, it was 
99 percent certain that there was no reasonable 
possibility that it was as likely as not that the 
veteran's thyroid cancer was related to ionizing 
radiation.  The reviewer noted in particular that studies 
of occupational exposure to radiation in adults did not 
show a statistically significant increased risk of thyroid 
cancer.  The reviewer noted analysis of the two exposure 
summaries.  The opinion concluded that it was "unlikely" 
that the veteran's thyroid cancer could be attributed to 
exposure to ionizing radiation in service.  

In compliance with the decision of the Court, the RO 
requested an additional opinion from the Director, 
Compensation and Pension Service in July 2001.  The Chief 
Public Health and Environmental Hazards Officer in July 
2001 responded as follows:  It is calculated that exposure 
to 4.53 rads or less at age 23 provides a 99 percent 
credibility that there is no reasonable possibility that 
it is as likely as not that the veteran's thyroid cancer 
is related to exposure to ionizing radiation.  The 
conclusion was that there was no reasonable possibility 
that the veteran's thyroid cancer can be attributed to 
exposure to ionizing radiation in service.  

Relevant Laws and Regulations.  Service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).  

The regulations provide service connection for specific 
diseases for radiation exposed veterans as a result of 
participation in a radiation-risk activity.  The term 
radiation-risk activity means: onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device.  The occupation of Hiroshima or Nagasaki, during 
the period beginning on August 6, 1945 and ending July 1, 
1946.  Internment as a prisoner of war in Japan during 
World War II which resulted in an opportunity for exposure 
to ionizing radiation comparable to that of the United 
States occupation forces in Hiroshima or Nagasaki, Japan 
during the period beginning on August 6, 1945 and ending 
July 1, 1946.  Service in which the service member was 
present during the total of 250 days before February 1, 
1992 on the grounds of a gasoline diffusion plant located 
in Paducah, Kentucky, Portsmouth, Ohio or the area 
identified as K25 at Oak Ridge, Tennessee.  The specified 
disease are listed in the regulation.  38 C.F.R. 
§ 3.309(d) (2002).  

In all other claims for radiation exposure, "radiogenic 
disease" shall include only diseases listed in the 
regulation at 38 C.F.R. § 3.311 (2002).  The list of 
radiogenic diseases includes thyroid cancer.  38 C.F.R. 
§ 3.311(b)(2)(ii) (2002).  Before adjudication the claim 
will be referred to the Undersecretary for Benefits for 
consideration.  When the claim is forwarded for review the 
Under Secretary for Benefits shall consider the claim 
based on the factors set out in (e).  The Undersecretary 
for Benefits shall inform the Regional Officer in writing, 
setting forth the rationale for its conclusions.  
38 C.F.R. § 3.311(c)(2002).  

Analysis.  It is not disputed that the veteran was exposed 
to ionizing radiation during service, nor is it disputed 
that she later developed thyroid cancer.  What is in 
dispute is whether the exposure in service caused the 
later development of thyroid cancer, or whether the 
veteran is entitled to service connection if thyroid 
cancer resulted from a combination of in-service and post-
service exposure.  The fact that the veteran developed 
thyroid cancer and the fact that she was exposed to 
ionizing radiation during service do not, in and of 
themselves, establish entitlement to service connection 
under 38 C.F.R. § 3.311.  

Service connection for a condition which is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey 
v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there 
are 15 types of cancer which are presumptively service 
connected. 38 U.S.C. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct 
service connection can be established by "showing that the 
disease or malady was incurred during or aggravated by 
service," a task which "includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

First, the evidence must demonstrate the veteran 
participated in a radiation risk activity as defined in 
38 C.F.R. § 3.309.  In this instance the veteran has not 
asserted that she participated in a radiation risk 
activity as defined in 38 C.F.R. § 3.309.  The record 
reveals the veteran was exposed as part of her occupation.  
For that reason, the provisions of 38 C.F.R. § 3.309 are 
not for application in this case.  As the Court noted in 
its April 2000 Memorandum Decision, the veteran is not a 
"radiation exposed veteran" as defined in 38 U.S.C.A. 
§ 1112 and for that reason the presumptive service 
connection provisions of that statute are not applicable.  

Second, the regulations provide service connection for 
radiation exposed veterans under 38 C.F.R. § 3.311.  As is 
noted above, thyroid cancer is one of the diseases 
considered to be radiogenic under the regulation.  The 
veteran's claim was referred to the Compensation and 
Pension service for consideration as per the regulation.  
They responded in April 1997 and in July 2001.  In July 
2001 the conclusion was that there was no reasonable 
possibility that the veteran's thyroid cancer can be 
attributed to exposure to ionizing radiation in service.  

In March 2001 the RO sent the veteran a letter and 
explained the evidence needed to establish service 
connection.  A copy of her AF Form 1527 was sent to the 
veteran to assist her in submitting medical evidence of a 
relationship between her thyroid cancer and in service 
exposure to ionizing radiation.  Earlier the veteran 
stated she had been told by physicians her thyroid cancer 
was related to her exposure to radiation.  She indicated 
that her physicians, including Drs. McK, S and G, told her 
that her exposure to ionizing radiation could definitely 
have contributed to her thyroid condition.  The medical 
records relating to the veteran's treatment for thyroid 
cancer show that these doctors were involved with that 
treatment.  While a history of radiation exposure was 
noted, there is no medical opinion from any of these 
physicians or any other clinician supporting the claim 
that the veteran's thyroid cancer was caused by her 
inservice exposure to ionizing radiation.  

While having considered the veteran's assertions regarding 
what her physicians told her, the Board assigns little 
probative weight to these statements, considering that 
"the connection between what a physician said and the 
layman's account of what he purportedly said," when 
filtered through a "layman's sensibilities" is "attenuated 
and inherently unreliable."  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995); see also Dean v. Brown, 8 Vet. 
App. 449 (1995).  

The only opinion of record other than that of the Chief 
Public Health and Environmental Hazards Officer is that of 
the veteran.  While she has argued that her thyroid cancer 
is due to inservice radiation exposure, such opinion is 
clearly a matter for an individual with medical knowledge 
and expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record.

In the absence of competent medical evidence linking the 
veteran's thyroid cancer with her exposure to radiation in 
service, service connection is not warranted.  The Board 
finds that the preponderance of the evidence is against 
the veteran's claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for thyroid cancer, 
status post thyroidectomy, claimed as due to exposure to 
ionizing radiation, is denied.



		
	K.B. Conner
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

